UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-174703 PRIME TIME TRAVEL, INC. (Exact name of registrant as specified in its charter) Delaware 80-0671280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 809 Heavenly Lane, Cincinnati, OH 45238 (Address of principal executive offices, including zip code) Tel: (513)-252-1577 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of May 4, 2012 there were issued and outstanding 8,000,000 shares of Common Stock, $0.000001par value. EXPLANATORY NOTE Prime Time Travel, Inc. (the “Company”) is filing this amendment (the Form 10-Q/A) to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 (the Form 10-Q), filed with the U.S. Securities and Exchange Commission on May 9, 2012, solely to correct errors which includes shell status in the Form 10-Q. The cover page of the Form 10-Q did not properly reflect the shell status. The Company inadvertently failed to check “no” as to the shell status on the 10-Q filing. This amendment now reflects the correct status of the Company. The amendment also confirms that this Company is not and has never been a shell company. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the orignal Form 10-Q on May9, 2012 or modify or update any related or other disclosures. Table of Contents FORM10-Q PRIME TIME TRAVEL, INC. INDEX Page Number PART I. FINANCIAL INFORMATION 1 Balance Sheets F-1 Statements of Operations For the Three Months Ended March 31, 2012 and 2011 (unaudited) F-2 Statements of Changes in Stockholders’ Equity for the Period from November 23, 2010 (inception) through March 31, 2012 (unaudited) F-3 Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (unaudited) F-4 Notes to Unaudited Financial Statements (unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II. OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosure 6 Item 5. Other Information 6 Item 6. Exhibits 7 SIGNATURES 8 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Prime Time Travel, Inc. March 31, 2012 and 2011 Index to the Financial Statements Contents Page(s) Balance Sheets at March 31, 2012 (Unaudited) and December 31, 2011 F-1 Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-2 Statement of Stockholders’ Equity (Deficit) for the Period from November 23, 2010 (inception) through March 31, 2012 (Unaudited) F-3 Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-4 Notes to the Financial Statements (Unaudited) F-5 1 Prime Time Travel, Inc. Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $
